Citation Nr: 0913749	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  04-24 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, including as secondary to service-connected 
residuals of left knee dislocation, post-traumatic 
patellofemoral arthritis.

2.  Entitlement to service connection for a right knee 
disorder, including as secondary to service-connected 
residuals of left knee dislocation, post-traumatic 
patellofemoral arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to March 
1962.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, inter alia, denied service connection for a 
low back disorder and a right knee disorder, both as 
secondary to service-connected residuals of left knee 
dislocation.  

This matter was initially before the Board in January 2008, 
at which time it, inter alia, remanded the issues currently 
on appeal for further evidentiary development.  The case has 
returned to the Board and is again ready for appellate 
action.

In March 2009, after certification of his appeal, the 
Veteran, through his representative, submitted additional 
evidence for consideration and a waiver of RO consideration.  
Because this evidence was submitted with a waiver of RO 
consideration, the Board accepts it for inclusion in the 
record and for consideration by the Board at this time.  See 
38 C.F.R. §§ 20.800, 20.1304 (2008) (discussing submission of 
additional evidence after an appeal has been initiated to the 
Board). 

Finally, the Board notes that following the aforementioned 
period of active duty, the Veteran also had subsequent 
service from May 1962 to August 1964.  However, an RO 
Administrative Decision dated in March 2005 found that the 
Veteran's receipt of several summary court-martials and a 
special court-martial during this period of service meant 
that his discharge was characterized as dishonorable.  As 
such, a discharge from service by reason of the sentence of a 
court-martial is a bar to the payment of VA benefits.  38 
U.S.C.A. §§ 101(2) and 5303(b) (West 2002); 38 C.F.R. 
§ 3.12(c)(2) (2008).  Therefore, it follows that for the 
period of time from May 1962 to August 1964, he is not a 
"Veteran" for purposes of entitlement to VA benefits.  See 
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.1(d).  Consequently, the 
Board will not consider his period of service from May 1962 
to August 1964 with respect to in-service incurrence or 
aggravation of a low back disorder or a right knee disorder. 


FINDINGS OF FACT

1.  The Veteran currently has arthritis of the lumbar spine 
and of the right knee.

2.  There is no evidence of arthritis in the spine or the 
right knee during service or within one year after service, 
or for many years thereafter.

3.  There is probative evidence suggesting that the Veteran's 
current arthritis of the lumbar spine and of the right knee 
did not develop secondary to his service-connected residuals 
of left knee dislocation, post-traumatic patellofemoral 
arthritis.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service, and is not proximately due to, the result of, or 
chronically aggravated by any service-connected disability.  
38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5103A, 5107 (West 2002 & 
Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008).  

2.  A right knee disorder was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service, and is not proximately due to, the result of, or 
chronically aggravated by any service-connected disability.  
38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated April 2001, November 
2002, and January 2008.  These letters effectively satisfied 
the notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II; 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, additional VCAA notice was 
provided in January 2008, after issuance of the initial 
unfavorable AOJ decision in November 2002.  However, both 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness 
of the adjudication, as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (holding that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In this case, after initially providing VCAA notice in April 
2001, November 2002, and January 2008, followed by subsequent 
VCAA and Dingess notice in January 2008, the RO readjudicated 
the claim in an SSOC dated in November 2008.  Thus, the 
timing defect in the notice has been rectified.

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), and VA treatment records.  The Veteran also 
submitted a private treatment record; however, no other 
private medical records have been associated with the claims 
file because the Veteran indicated that he receives treatment 
from VA medical facilities (VAMC) only.  Further, the Veteran 
has submitted numerous statements, including a statement from 
a private physician, as support of his claim.  The VA also 
has afforded the Veteran a VA examination in connection with 
his claim.  Finally, in a VCAA notice response dated in 
February 2008, the Veteran indicated that he had no other 
evidence to submit to substantiate his claim.  Thus, there is 
no indication that any additional evidence remains 
outstanding.  The duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its January 2008 remand.  Specifically, the 
RO was instructed to provide the Veteran with VCAA notice 
pursuant to Dingess, supra, and to provide the Veteran with 
an orthopedic examination of his spine and right knee to 
determine the nature and etiology of his spine and right knee 
disorders, including a determination as to whether the 
disorders developed secondary to his left knee disorder.  The 
Board finds that the RO has complied with these instructions 
and that the VA examination report substantially complies 
with the Board's January 2008 remand instructions.  Stegall, 
11 Vet. App. at 268.  

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In addition, a disability also can be service connected if it 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b).  
See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  A claim 
for secondary service connection requires competent medical 
evidence linking the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 
512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence 
is required to associate the secondary disorder with the 
service-connected disability).  

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin, 11 Vet. App. at 512.

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Low Back Disorder

The Board now turns to analysis of the evidence for the 
Veteran's claim for service connection for a low back 
disorder, including as secondary to his service-connected 
residuals of left knee dislocation, post-traumatic 
patellofemoral arthritis.  The Board first notes that there 
was a recent amendment to the provisions of 38 C.F.R. § 
3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the Veteran to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which clearly favors the claimant.

Here, the Veteran contends that his low back disorder is the 
result of his service-connected left knee disorder, which was 
incurred during service when he sustained an injury while 
playing softball.  See, e.g., statement by the Veteran dated 
in May 2004.  The RO also considered direct service 
connection for the low back disorder.  In this regard, when 
determining service connection, all theories of entitlement, 
direct and secondary, must be considered.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Thus, the 
Board will address service connection on both a direct and 
secondary basis in this appeal. 

As previously mentioned, the threshold criterion for service 
connection, both on a direct and secondary basis, is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this case, recent VA 
treatment records indicate a diagnosis of degenerative lumbar 
disc disease, and an October 2008 examination and X-ray of 
the Veteran's lumbar spine found mild degenerative changes 
throughout the lumbar spine.  See, e.g., VA treatment records 
dated in December 2002, June 2003, October 2003, and April 
2004; and VA examination and X-ray reports dated in October 
2008.  Thus, the evidence of record confirms that the Veteran 
currently has a lumbar spine disorder.

With regard to secondary service connection, a recent VA 
examination failed to establish the necessary link between 
the Veteran's current low back disorder and his service-
connected left knee disorder.  Velez, 11 Vet. App. at 158; 
see also Wallin, 11 Vet. App. at 512, and McQueen, 13 Vet. 
App. at 237.  More specifically, an October 2008 VA examiner 
indicated that the Veteran's "lumbar spine arthritis is less 
likely the result of residuals of left knee dislocation, 
post-traumatic patellofemoral arthritis" because it was 
diagnosed years after his initial left knee injury and "most 
likely represents a natural process of aging."  See VA 
examination report dated in October 2008.  

The Board additionally notes that the evidence of record also 
contains favorable medical nexus opinions from a VA physician 
in December 2002 and from Dr. J.T., a private physician, 
dated in November 2004.  In particular, a VA physician who 
examined the Veteran in December 2002 stated that he could 
not say that the Veteran's back disorder was not related to 
his left knee disorder, although "it is most likely that 
[the low back disorder is a] natural aging change[]."  See 
VA orthopedic treatment record dated in December 2002.  
Subsequently, the Veteran submitted a treatment record from 
Dr. J.T., who opined that it is "possible that an altered 
gait may have contributed to further aggravation of this 
osteoarthritic condition."  See treatment record from West 
Orange Orthopaedics dated in November 2004.  Upon review of 
these two statements, the Board finds them to be of limited 
probative weight because there is no indication that a review 
of the Veteran's pertinent STRs or other post-service records 
was conducted by these physicians.  See Elkins v. Brown, 5 
Vet. App. 478 (1993); Black v. Brown, 5 Vet. App. 177 (1993) 
(highlighting doctor's failure to consider the relevant pre- 
and post-service medical history); LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Medical history provided by a Veteran 
and recorded or transcribed by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
Without a review of the Veteran's entire medical history, 
these statements of a nexus between the Veteran's left knee 
disorder and his low back disorder are merely speculative.  
Thus, the Board concludes the statements by a VA physician in 
December 2002 and by Dr. J.T., in November 2004, suggesting a 
positive nexus are of limited probative value.  Boyer, 210 
F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  

Additionally, without evidence showing that they have medical 
training or expertise, neither the Veteran nor his 
representative is competent to offer a medical opinion as to 
a secondary relationship between the Veteran's current low 
back disorder and his service-connection left knee 
disability.  See 38 C.F.R. 
§ 3.159(a)(2); Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.          
  
Thus, the Board finds that service connection on a secondary 
basis for the Veteran's low back disorder is not warranted.

As to direct service connection, a review of the Veteran's 
STRs reveals no evidence of treatment for, or diagnosis of, 
low back problems or symptoms in service.  
38 C.F.R. § 3.303.  Thus, the Veteran's STRs, as a whole, 
provide clear negative evidence against the service 
connection claim on a direct basis.

Post-service, treatment records are negative for any 
complaint of, or treatment for, low back pain until January 
2001, almost 40 years after discharge from service.  Further, 
the Veteran was not diagnosed with a low back disorder until 
December 2002, approximately 40 years after discharge from 
service.  The Federal Circuit Court has held that such a 
lengthy lapse of time between the alleged events in service 
and the initial manifestation of relevant symptoms and/or 
diagnosis after service is a factor for consideration in 
deciding a service-connection claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Therefore, the presumption 
of in-service incurrence for degenerative arthritis of the 
lumbar spine is not for application.  38 U.S.C.A. §§ 1101, 
1112(a)(1); 38 C.F.R. §§  3.307(a)(3), 3.309.  Additionally, 
service connection may not be established based on chronicity 
in service or post-service continuity of symptomatology for 
degenerative arthritis of the lumbar spine.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.     

As to a nexus between the Veteran's current low back 
disability and his active military service, no medical 
evidence supports this assertion.  See Boyer, 210 F.3d  1351; 
Maggitt, 202 F.3d 1370.  Specifically, no post-service 
medical records obtained by VA or submitted by the Veteran 
link his low back disability to service.  These medical 
reports simply do not in any way associate his low back 
disorder with his military service.  Moreover, a VA examiner 
in October 2008 opined that the Veteran's lumbar spine 
arthritis more likely represents a natural process of aging 
as it was not diagnosed until decades following service.  See 
VA examination report dated in October 2008.  Thus, as a 
whole, post-service medical records provide negative evidence 
against the Veteran's low back disability claim as they 
reveal a low back disorder that began decades after service 
with no connection to service.

The Board emphasizes that although the Veteran is competent 
to state that he has experienced symptoms associated with his 
low back disorder over time, he is not competent to render an 
opinion as to the medical etiology of his current low back 
disability, absent evidence showing that he has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Right Knee Disorder

The Board now turns to analysis of the evidence for the 
Veteran's claim for service connection for a right knee 
disorder, including as secondary to his service-connected 
residuals of left knee dislocation, post-traumatic 
patellofemoral arthritis.  As previously noted, there was a 
recent amendment to the provisions of 38 C.F.R. 


§ 3.310 that sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  Because the changes appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which clearly favors the claimant.

As previously mentioned, the threshold criterion for service 
connection, both on a direct and secondary basis, is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this case, recent VA and 
private treatment records indicate diagnoses of 
chondromalacia of the right patella and osteoarthritis of the 
right knee, and an October 2008 examination and X-ray of the 
Veteran's right knee found arthritis in the right knee.  See, 
e.g., VA treatment records dated in December 2002, June 2003, 
and October 2003; treatment record from West Orange 
Orthopaedics dated in November 2004; and VA examination and 
X-ray reports dated in October 2008.  Thus, the evidence of 
record confirms that the Veteran currently has a right knee 
disorder.

With regard to secondary service connection, a recent VA 
examination failed to establish the necessary link between 
the Veteran's current right knee disorder and his service-
connected left knee disorder.  Velez, supra, 11 Vet. App. at 
158; see also Wallin, supra, 11 Vet. App. at 512, and 
McQueen, supra.  More specifically, an October 2008 VA 
examiner indicated that the Veteran's "right knee arthritis 
is less likely the result of residuals of left knee 
dislocation, post-traumatic patellofemoral arthritis" 
because it was diagnosed years after his initial left knee 
injury and "most likely represents a natural process of 
aging."  See VA examination report dated in October 2008.  

Furthermore, as previously noted, the evidence of record also 
contains favorable medical nexus opinions from a VA physician 
in December 2002 and from Dr. J.T., a private physician, 
dated in November 2004.  To summarize, a VA physician who 
stated in December 2002 that he could not say that the 
Veteran's right knee was not related to his left knee 
disorder, although "it is most likely that [the right knee 
disorder is a] natural aging change[]," and a treatment 
record from Dr. J.T. noted that it is "possible that an 
altered gait may have contributed to further aggravation of 
this osteoarthritic condition."  See VA orthopedic treatment 
record dated in December 2002 and treatment record from West 
Orange Orthopaedics dated in November 2004.  However, again, 
the Board finds them to be of limited probative weight 
because there is no indication that a review of the Veteran's 
pertinent STRs or other post-service records was conducted by 
these physicians.  See Elkins, supra; Black, supra; and 
LeShore, supra.  In this regard, medical history provided by 
a Veteran and recorded or transcribed by an examiner without 
additional enhancement or analysis is not competent medical 
evidence.  Without a review of the Veteran's entire medical 
history, these statements of a nexus between the Veteran's 
left knee disorder and his right knee disorder are merely 
speculative.  Thus, the Board concludes the statements by a 
VA physician in December 2002 and by Dr. J.T., in November 
2004, suggesting a positive nexus are of limited probative 
value.  Boyer, supra, 210 F.3d at 1353; Maggitt, supra, 202 
F.3d at 1375.  

Additionally, without evidence showing that they have medical 
training or expertise, neither the Veteran nor his 
representative is competent to offer a medical opinion as to 
a secondary relationship between the Veteran's current right 
knee disorder and his service-connection left knee 
disability.  See 38 C.F.R. 
§ 3.159(a)(2); Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.          
  
Thus, the Board finds that service connection on a secondary 
basis for the Veteran's right knee disorder is not warranted.

As to direct service connection, a review of the Veteran's 
STRs reveals no evidence of treatment for, or diagnosis of, 
any right knee disorder or symptoms in service.  
38 C.F.R. § 3.303.  The Board emphasizes that although the 
May 1964 separation examination from the Veteran's second 
period of service reveals that the Veteran reported having 
experienced right knee problems, this examination was 
conducted during the period of service for which the Veteran 
received an other-than-honorable discharge due to numerous 
court-martials.  As discussed above, benefits are not payable 
where a former service member was discharged or released by 
reason of the sentence of a general court-martial.  38 
U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(2).  Consequently, 
entitlement to service connection for a right knee disorder 
is barred for any symptomatology that became manifest during 
the period of service characterized as dishonorable from May 
1962 to August 1964.  In any case, STRs from this period of 
service also are devoid of any complaint of, or treatment 
for, problems with the right knee.  Thus, the Veteran's STRs, 
as a whole, provide clear negative evidence against the 
service connection claim on a direct basis.

Post-service, treatment records are negative for any 
complaint, treatment, or diagnosis of a right knee disorder 
until January 2001, almost 40 years after discharge from 
service.  As previously mentioned, the Federal Circuit Court 
has held that such a lengthy lapse of time between the 
alleged events in service and the initial manifestation of 
relevant symptoms and/or diagnosis after service is a factor 
for consideration in deciding a service-connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Therefore, the presumption of in-service incurrence for 
arthritis of the right knee is not for application.  38 
U.S.C.A. 
§§ 1101, 1112(a)(1); 38 C.F.R. §§  3.307(a)(3), 3.309.  
Additionally, service connection may not be established based 
on chronicity in service or post-service continuity of 
symptomatology for arthritis of the right knee.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.     

As to a nexus between the Veteran's current right knee 
disability and his active military service, no medical 
evidence supports this assertion.  See Boyer, 210 F.3d  1351; 
Maggitt, 202 F.3d 1370.  Specifically, no post-service 
medical records obtained by VA or submitted by the Veteran 
link his right knee disorder to service.  These medical 
reports simply do not in any way associate his low back 
disorder with his military service.  Moreover, a VA examiner 
in October 2008 opined that the Veteran's right knee 
arthritis more likely represents a natural process of aging 
as it was not diagnosed until years following service.  See 
VA examination report dated in October 2008.  Thus, as a 
whole, post-service medical records provide negative evidence 
against the Veteran's right knee disability claim as they 
reveal a right knee disorder that began decades after service 
with no connection to service.

The Board emphasizes that although the Veteran is competent 
to state that he has experienced symptoms associated with his 
right knee disorder over time, he is not competent to render 
an opinion as to the medical etiology of his current right 
knee disability, absent evidence showing that he has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a low back disorder, including as 
secondary to service-connected residuals of left knee 
dislocation, post-traumatic patellofemoral arthritis, is 
denied.

Service connection for a right knee disability, including as 
secondary to service-connected residuals of left knee 
dislocation, post-traumatic patellofemoral arthritis, is 
denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


